DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figs. 1-5
Species II: Figs. 6-7B
Species III: Figs. 8-10
Species IV: Figs. 11-12
Species V: Fig. 13
The species are independent or distinct because the figures to the different species recite mutually exclusive characteristics of such species:
Species I: Figs. 1-5 shows the input electrode 8a and the output electrode 8b, which are used as electrodes for external connection, each have a relatively large area to ensure mountability to an external unit and connection strength. This means that if both the input electrode 8a and the output electrode 8b are disposed outside the coil core 3 in a plan view, it is difficult to reduce the size of the coil component 1a. Additionally, when the coil core 3 has an annular shape, heat generated when the coil electrode 4 is energized tends to accumulate on the inner periphery side of the coil core 3 due to high electrode density of the coil electrode 4. Accordingly, in the present 
Species II: Figs. 6-7B shows the upper and lower wiring traces 6 and 7 are of substantially the same shape. The upper wiring traces 6 are arranged at regular intervals, and the lower wiring traces 7 are also arranged at regular intervals (regular pitches). Additionally, in the present embodiment, the intervals between adjacent upper wiring traces 6 are designed to be substantially the same in size as the intervals between adjacent lower wiring traces 7. In a plan view, as in FIG. 7A, the upper wiring traces 6 occupy substantially the entire region between an outer circle formed by arrangement of the outer metal pins 5b and an inner circle formed by arrangement of the inner metal pins 5a, except predetermined gaps between adjacent upper wiring traces 6. The width of the upper wiring traces 6 in the circumferential direction is thus increased. The same applies to the lower wiring traces 7 (see FIG. 7B). As illustrated in FIG. 6, the upper wiring traces 6 are arranged to be displaced in the counterclockwise direction in a plan view from the respective lower wiring traces 7 forming pairs therewith, such that in a plan view the upper wiring traces 6 each have an overlap with the lower wiring trace 7 forming a pair therewith and also have an overlap with the lower wiring trace 7 adjacent in the counterclockwise direction to the lower wiring trace 7 forming the pair with the upper wiring trace 6. In the present embodiment, the upper wiring traces 6 are displaced from the respective lower wiring traces 7 forming pairs therewith in the circumferential direction (winding axis direction).


Species V: Fig. 13 shows a dummy metal pin 5e is provided only for the input electrode 8a disposed on the inner periphery side of the coil core 3, and the dummy metal pin 5e is larger in diameter than both the inner and outer metal pins 5a and 5b.  On the inner periphery side of the coil core 3, the density of conductors, such as the inner metal pins 5a, forming the coil electrode 4 is high. As a result, resistance heat generated when the coil electrode 4 is energized may accumulate on the inner periphery side of the coil core 3. With the dummy metal pin 5e on only the inner periphery side of the coil core 3, efficient heat dissipation can be achieved. Small-diameter metal pins are used as the inner and outer metal pins 5a and 5b to increase the number of turns of the coil electrode 4, whereas a large-diameter metal pin is used 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species of patentably indistinct species require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837